     Case 19-30973          Doc 12      Filed 12/29/19 Entered 12/29/19 23:14:21                   Desc Imaged
                                        Certificate of Notice Page 1 of 2
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                               Case No.
                                                               :         19−30973
Alberto Ortega                                                 Chapter : 7
6301 N Rockwell, Apt G                                         Judge :   Jacqueline P. Cox
Chicago, IL 60659
SSN: xxx−xx−5396 EIN: N.A.




Debtor's Attorney:                                               Trustee:
David H Cutler                                                   Richard M. Fogel
Cutler & Associates, Ltd.                                        Fox Rothschild LLP
4131 Main St.                                                    321 N Clark Street
Skokie, IL 60076                                                 Suite 1600
                                                                 Chicago, IL 60654
847−673−8600
                                                                 312−276−1334

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
October 31, 2019 .

1. March 30, 2020 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. April 28, 2020 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: December 27, 2019                                      Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
          Case 19-30973            Doc 12       Filed 12/29/19 Entered 12/29/19 23:14:21                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-30973-JPC
Alberto Ortega                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: kcollopyn                    Page 1 of 1                          Date Rcvd: Dec 27, 2019
                                      Form ID: ntcftfc7                  Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 29, 2019.
db             +Alberto Ortega,    6301 N Rockwell, Apt G,    Chicago, IL 60659-1879
28342658       +Alliance One,    PO Box 660170,   Dallas, TX 75266-0170
28342660       +Best Buy,   Attn: Bankruptcy Department,     P.O. Box 9312,    Minneapolis, MN 55440-9312
28342661      ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Best Buy,     PO Box 78009,    Phoenix, AZ 85062)
28342664        Citibank North America,    Citibank SD MC 425,    5800 South Corp Place,    Sioux Falls, SD 57108
28342667       +Jesus A. Ortega,    6301 N Rockwell, Apt G,    Chicago, IL 60659-1879
28342668       +Northshore University Health system,    2650 ridge ave,     Evanston, IL 60201-1700
28342669       +Pnc Bank,   Atn: Bankruptcy Department,     Po Box 94982: Ms: Br-Yb58-01-5,
                 Cleveland, OH 44101-4982
28342670       +Power Up,   PO Box 659820,    San Antonio, TX 78265-9120
28342671       +Presence Saint Joseph Hospital,    32816 Collection Center Dr,     Chicago, IL 60693-0001
28342672       +Presence St Joseph Hosp,    2900 N Lake Shore Dr,    Chicago, IL 60657-6274

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRMFOGEL.COM Dec 28 2019 05:13:00      Richard M. Fogel,    Fox Rothschild LLP,
                 321 N Clark Street,    Suite 1600,   Chicago, IL 60654-4614
28342659       +EDI: PHINAMERI.COM Dec 28 2019 05:13:00      Amercred,   400 West Lake Street,
                 Roselle, IL 60172-3574
28342662       +EDI: CAPITALONE.COM Dec 28 2019 05:13:00      Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28342663       +EDI: CHASE.COM Dec 28 2019 05:13:00      Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
28342665       +EDI: WFNNB.COM Dec 28 2019 05:13:00      Comenity Capital/Gamestop,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
28342666       +E-mail/Text: BKRMailOPS@weltman.com Dec 28 2019 00:24:08       JB Robinson/Sterling Jewelers,
                 Attn: Bankruptcy,    375 Ghent Rd,   Akron, OH 44333-4601
28342673       +E-mail/Text: clientservices@receivemorermp.com Dec 28 2019 00:24:48
                 Receivables Management Partners,    2250 E Devon Ave, Ste 245,    Des Plaines, IL 60018-4518
28342674       +EDI: WTRRNBANK.COM Dec 28 2019 05:13:00      Target,   Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
28342675       +EDI: COMCASTCBLCENT Dec 28 2019 05:13:00      Xfinity,   Comcast,    PO Box 70219,
                 Philadelphia, PA 19176-0219
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 27, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Alberto Ortega cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard M. Fogel   rfogel@foxrothschild.com, il72@ecfcbis.com
                                                                                            TOTAL: 3
